Citation Nr: 9933479	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as secondary to service-connected residuals of a 
fractured left pelvis.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected residuals of a 
fractured left pelvis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to August 1985 
when he retired.  He had prior active service of 19 years, 11 
months and 27 days.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for service connection for back and neck disabilities as not 
well grounded.  

The October 1996 rating decision also assigned increased 
ratings of 10 percent for the veteran's service-connected 
residuals of a left pelvis fracture and service-connected 
bilateral plantar warts.  The veteran did not appeal the 
increased rating issues.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a neck 
disorder is plausible.  

2.  The veteran's claim of service connection for a back 
disorder is plausible.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for a neck disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has back and neck 
disability which is due to his service-connected residuals of 
a fractured left pelvis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, service connection may also be granted 
for disability which has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  In addition, the Court has 
also stated that when it is contended that a service-
connected disability caused a new disability, competent 
medical evidence of a causal relationship between the two 
disabilities must be submitted to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The service medical records show no complaints, findings, or 
diagnosis of a neck or a back disability during service.  The 
veteran's pertinent post-service medical records consist of 
VA examinations in February 1986 and in June 1996, as well as 
various outpatient treatment reports dating back to 1986.  

The February 1986 VA medical examination showed that the 
veteran's pelvic fracture was well healed at that time.  The 
examiner stated that the well healed fracture should not be 
productive of any symptoms.  However, no complaints of back 
or neck pain were noted during the February 1986 examination.  

In April 1996, the veteran submitted a claim for an increased 
rating for his service-connected residuals of a fractured 
left pelvis.  The veteran contended that he had developed 
back, neck and hip pain as a result of this injury.  In 
support of his claim, the veteran submitted VA and private 
outpatient treatment reports from 1989 through 1992.  

The veteran was afforded a VA spine examination in May 1996.  
The veteran reported that he fractured his pelvis in 1972 
when he was pushed against a plane.  This was treated with 
bedrest but he developed complications with an embolism and a 
tracheostomy was required.  The veteran reported continuing 
spinal pain since that problem.  The veteran contended that 
he had an abnormal computerized axial tomography (CAT) scan 
of his neck.  Examination of the cervical spine showed that 
motion as measured with the inclinometer revealed 40 degrees 
of forward flexion and extension with lateral bending to 30 
degrees bilaterally and 70 degrees of rotation bilaterally.  
Palpation revealed tenderness at the nape of the neck into 
the trapezius bilaterally.  Thoracolumbar motion as measured 
with the inclinometer revealed 85 degrees of forward flexion 
with 45 degrees of this motion in the sacrum resulting in 40 
degrees of true lumbar flexion, 5 degrees  of hyper-
extension, 10 degrees of lateral bending.  The veteran was 
palpatorily tender between L3 and the lumbosacral junction 
including the spinous processes and paravertebral muscles.  

Other findings included that of equal leg lengths.  The 
veteran's reflexes were symmetrically reactive in the lower 
extremities.  The veteran could straight leg raise to 90 
degrees in the seated position.  This caused no symptoms on 
the right, but did cause low back symptoms on the left.  In 
the supine, the veteran could straight leg raise to 75 on the 
right and only 35 on the left because of low back symptoms.  

The diagnosis was that of chronic cervical and lumbar strain 
and sprain; rule out central disc herniation or bulge in the 
lumbar spine; probable degenerative joint disease in the 
cervical spine; and status post fracture left pelvis with 
arteriofibrosis in both hips with symptomatology mostly on 
the left with degenerative joint disease in the hips.  

X-ray studies of the cervical spine revealed anterior spurs 
at C3, C4, C5 and C6.  Posterior spurs at C5, C6 and C7 were 
noted.  The intervertebral disc space between C5-C6 were 
narrowed.  The findings were compatible with degenerative 
changes.  The height of the cervical vertebral bodies were 
relatively preserved.  At oblique projections, posterior 
spurs with encroachment of the intervertebral foramina 
between C5-C6 bilaterally were noted.  

X-ray studies of the pelvis revealed deformity at the left 
ischial tuberosity, possibly due to previous trauma.  
Otherwise, no other gross abnormality was noted.  


Outpatient medical records showing treatment for neck pain

The outpatient treatment records indicate that the veteran 
was treated on several occasions for neck pain and numbness, 
and right arm pain beginning in 1991.  

In March 1991, the veteran was treated for a follow up of 
cervical radiculitis.  The veteran still had some tingling in 
this thumb, although he was improving.  The veteran's neck 
showed a range of motion still somewhat diminished, 
especially turning to the right.  Spurling's was negative.  
The impression was that of cervical radiculitis.  

December 1991 X-ray studies of the cervical spine showed 
minimal C5-6 interspace narrowing associated with osteophytes 
with minimal encroachment of the intervertebral foramina 
bilaterally consistent with mild spondylosis and disc 
degenerative disease.  Small osteophytes were also involving 
some of the other cervical vertebra.  Also noted was mild 
osteopenia and minimal straightening of the curvature.  The 
impression was that of mild spondylosis with evidence of mild 
disc degenerative disease of C5-C6 associated with minimal 
encroachment of C5-6 intervertebral foramina; left small 
cervical rib; and mild osteopenia.  

In January 1992, the veteran was treated for neck and right 
arm pain.  The veteran reported that he had developed 
symptoms spontaneously two months earlier which began as 
numbness in his thumb and right sided neck pain.  It soon 
progressed to rather severe pain down his right arm.  He was 
treated with Indocin for several weeks which the veteran did 
not think was very helpful.  The examiner reported that the 
veteran's pain had improved somewhat.  The veteran still had 
discomfort on the right side of the neck occasionally in the 
arm.  The veteran still had numbness in the tip of his right 
thumb.  The examination showed that he had fairly good range 
of motion, although somewhat diminished in his rotation and 
moderately restricted in tilt and in flexion.  Spurling's was 
positive to the right side and neurologically, the veteran 
had slightly depressed right triceps jerk.  There was no 
definite loss of strength noted.  Diminished sensation in the 
right thumb was noted.  The impression was that of cervical 
radiculitis.  

In February 1992, the veteran treated for a follow up of 
cervical radiculitis.  At that time, the veteran complained 
of tingling in his thumb, headaches and discomfort up the 
right side of his neck.  Examination of the neck showed mild 
tenderness in the right paracervical area.  Spurling's was 
positive to the right for neck pain.  The impression was that 
of cervical radiculitis.  

In a June 1992 medical report from the Orthopedic Clinic at 
the Dover Air Force Hospital, the veteran was seen for a 
follow-up of cervical radiculitis.  The examiner noted that 
the veteran was doing much better.  The numbness and tingling 
in the veteran's thumb were gone.  He had a good range of 
motion of the neck.  Spurling was negative.  Neurologically, 
the veteran was intact in the upper extremity.  He had no 
spasm.  The examiner's impression was that the cervical 
radiculitis was resolved.  

The Board notes that the outpatient treatment reports 
indicate that the veteran first noted pain and numbness in 
this neck and right arm in late 1991.  However, there is a 
March 1991 outpatient treatment report indicating that the 
veteran was treated for a follow up for cervical radiculitis.  
As such, it is possible that the outpatient treatment record 
labeled as March 1991, may have been misdated.  According to 
the sequence of events illustrated from all of the medical 
evidence of record, it appears that the outpatient treatment 
report dated March 1991, could actually have been from March 
1992.  


Outpatient medical records showing treatment for back pain

Outpatient treatment reports dated from June 1986 through 
August 1992 indicated that the veteran was treated for 
complaints of acute back pain.  In the June 1986 report from 
the Primary Care Clinic at the Dover Air Force hospital, the 
veteran complained of tenderness in the lower back for three 
weeks.  The examiner noted that the veteran had recently been 
doing some heavy lifting at work.  The examiner's assessment 
was that of lumbar strain.  

In a May 1987 emergency care treatment report from the Dover 
Air Force Hospital, the veteran reported tightness of the mid 
and low back for two days.  At that time, the patient 
reported a history of left pelvis fracture, but stated that 
he had no low back pain in the past.  No trauma, stress, or 
strain was noted.  

In a November 1989 medical report from the Acute Care Clinic 
at the Dover Air Force Hospital, the veteran complained of 
back pain and indicated a history of back pain for one year.  
The examiner noted that there was no history of trauma in the 
past, although the veteran did have a history of back pain in 
the past.  There was no point tenderness or stiffness noted.  

An August 1992 outpatient medical report from Dover Air Force 
Hospital indicates that the veteran was treated for 
complaints of lower back pain for two weeks.  The examiner 
noted minimal swelling to the region with no trauma.  The 
examiner noted that the veteran had a pelvic fracture in 
1972, but had had no significant problems since.  The 
veteran's back was tender and tight and the mid lumbar area.  
Motrin, with two to three days of bedrest was prescribed.  

The submitted medical evidence shows that the veteran was 
treated on various occasions for neck and back pain since 
service.  The most recent VA examination also revealed 
findings of chronic cervical and lumbar strain and sprain 
which could be attributed to the service-connected left 
pelvic fracture residuals in the Board's opinion.   

Accordingly, the Board finds that there is competent evidence 
suggesting a causal relationship between the currently 
demonstrated neck and back disability and his service-
connected disorders.  As such, the claims of service 
connection are well grounded.  

Since the veteran's claims are well grounded, the VA's duty 
to assist in the development of the claim under 38 U.S.C.A. § 
5107(a) (West 1991) must be met.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  



ORDER

As well-grounded claims of service connection for a neck 
disorder and a back disorder, as secondary to a service-
connected residuals of a fractured left pelvis have been 
presented, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  




REMAND

Because it had been determined that well-grounded claims of 
service connection for neck disorder and back disorder have 
been presented, additional development of the record is 
required prior to further consideration.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for the claimed neck and back disorders 
since service.  After securing the 
necessary release, the RO should obtain 
copies of all records from any identified 
treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed neck and 
back disorders.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated testing should be done in this 
regard.  The examiner should elicit from 
the veteran record a complete medical 
history.  Detailed clinical findings 
should be reported in connection the 
evaluation.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran has 
current neck or back disability due to 
the service-connected disabilities or 
other disease or injury in service.  

3.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

